Quinn, J.
Defendant appeals from a circuit court judgment which reinstated criminal charges against her. Those charges had been dismissed by the examining magistrate at the preliminary examination on the basis of illegal search.
The circuit court properly held that the search was legal, United States v Johnson, 154 US App DC 393; 475 F2d 977 (1973). Armed with a proper search warrant authorizing a search for heroin, any other controlled substance, paraphernalia, and "if a police woman present may search woman described below if on premises; may search others present only if in a room where narcotics or paraphernalia in plain view”, the police went to the premises named in the warrant. After entry, the police identified themselves to the two persons present, stated they had a warrant and explained it. The police then inquired who lived there, and defendant said that she did. When asked for identification, defendant stated that it was in her purse. The police handed her the purse and requested that she "dump the contents out”. Defend*649ant complied with the request and drugs were disclosed. Defendant was arrested and charged with violation of the controlled substance act, MCLA 335.341(4)(a); MSA 18.1070(41)(4)(a).
As stated in Johnson, supra, at 395:
"[F]rustration of the warrant’s purpose should not be permitted where the facts reveal that to be the likely result were the purse not searched.”
Affirmed.
R. B. Burns, J., concurred.